Case 3:17-cv-00101-KRG-KAP Document 70 Filed 11/13/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANTA

NICODEMO DIPIETRO,
Plaintiff :
Vv. : Case No. 3:17-cv-101-KRG-KAP
PHILADEPHIA ORGANIZED CRIME
OFFICE (FBI), et al.,
Defendants

Order

This matter was referred to Magistrate Judge Keith A. Pesto
for proceedings in accordance with the Magistrates Act, 28 U.S.C.
§ 636, and Local Civil Rule 72.

The Magistrate Judge filed a Report and Recommendation on
October 21, 2020, ECF no. 68, recommending that the remaining
defendants’ motion for summary judgment, ECF no. 52, be granted.

Plaintiff was notified that pursuant to 28 U.S.C.§ 636 (b) (1)
he had fourteen days to file written objections to the Report and
Recommendation. Plaintiff filed timely objections on November 3,
2020 at ECF no. 69, which also appeal the Magistrate Judge’s denial
of plaintiff’s motion at ECF no. 64 to have his service costs
reimbursed.

After de novo review of the record in this matter, the Report
and Recommendation, and the objections thereto, the objections at

ECF no. 69 are meritless. The following order is entered:
Case 3:17-cv-00101-KRG-KAP Document 70 Filed 11/13/20 Page 2 of 2

 

AND NOW, this 13 aay of November 2020, it is ORDERED that
the defendants’ motion for summary judgment, ECF no. 52, is
GRANTED. The Report and Recommendation at ECF no. 68 is adopted as
the opinion of the Court. The denial of the reimbursement of

service costs is affirmed. The Clerk shall mark this matter closed.

BY THE COURT:

       

 

N
A

 

ae

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

 

cao

Notice by ECF to counsel of record and by U.S. Mail to:

Nicodemo DiPietro ET-3095
S.C.I. Frackville

1111 Altamont Blvd.
Frackville, PA 17931
